DETAILED ACTION
The present application is being examined under the pre-AIA  first to invent provisions.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 08/24/2020 has been entered.

Response to Amendment
In the amendment filed on 08/24/2020, claim(s) 1, 3-4, 6, 8-9, 11, 29, 33 and 35 (and by extension its/their dependents) have been amended, claim(s) 12-28, 30-32, and 34 has/have been canceled, and claim(s) 36 is/are new. Claim(s) 1-11, and 29, 33, and 35-36 is/are pending in this application.
	
Response to Arguments
Applicant's amendments filed 08/24/2020 appear to overcome the previous 101 rejection. Specifically the act of “determining, an origin location of the user, from which travel to the event is to be initiated to reach to the destination location, based on an interaction of another user with a second mobile device, wherein the interaction indicates a presence of the user at the origin location” appears to implement the invention in a practical application which cannot be reasonably performed in the mind.



Currently, claims 1-11, 28-30, 32-33 and 35 are pending and under consideration in this application. By this Response, claims 1, 3, 4, 6, 8, 9, 11, 29, 33, and 35 have been amended and Claim 36 is newly added. All amendments and additions made to the claims are fully supported by the specification as originally filed. No new matters have been introduced. Reconsideration of this application for allowance of all pending claims is hereby respectfully requested.

The amendments to claim 1 read:
determining, an origin location of the user, from which travel to the event is to be initiated to reach to the destination location, based on an interaction of another user with a second mobile device, wherein the interaction indicates a presence of the user at the origin location;

In searching applicant’s specification the examiner is unable to determine exactly what applicant considers to be teaching the subject matter of this claim. A basic text search of the terms “second mobile device” does not return any hits and text searching terms such as “another user,” “interaction,” and “origin” do return hits but none that would read on this limitation. For example, ¶[32-33] talk about setting up meetings and using these meeting locations as origin points however there is no teaching of interaction with a second mobile device nor do they indicate a presence of the user at the origin location (they are future origin points). ¶[179-181] talks about the user’s mobile device interacting with other devices, however these interactions are not used to determine an origin location (the origin location is already known and the interaction is not used to determine this point) and are not indicative of 

With respect to Fang applicant argued:
With regard to the claimed feature of "determining, based on a type of the destination location, a mode of transportation", the Action asserts that Fang describes this feature. 
Applicants respectfully traverse this assertion. According to Fang, the mode of transportation is determined based on both, the source location and the destination location. In contrast, in the claimed invention, the mode of transportation is determined solely based on contextual information related to the destination location. For example, if the destination is a 4-star hotel, then the claimed invention may recommend a first mode of transportation, whereas if the destination is a park, the claimed invention may recommend another different mode of transportation. Applicants submit that the claim recites the feature of determining the mode of transportation based on the destination location. 
Accordingly, Applicants respectfully submit that the cited references fail to describe all the features of amended independent claim 1. Thus, a prima facie case of obviousness is not established. The cited references alone or in a hypothetical combination fail to disclose all of the features of amended Claim 1 and, thus, the claim is distinct from the art of record. 

solely based on the destination) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).
Applicant’s claims only state “determining, based on a type of destination location, a mode of transportation” and does not limit it to only this. Since applicant’s arguments acknowledge that Fang teaches a mode of transportation determined based on the destination location the examiner has no further comments on this subject at this time. 
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 1-11, and 29, 33, and 35-36   rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.

The amendments to claims 1 and 29 read:


In searching applicant’s specification the examiner is unable to determine exactly what applicant considers to be teaching the subject matter of this claim. A basic text search of the terms “second mobile device” does not return any hits and text searching terms such as “another user,” “interaction,” and “origin” do return hits but none that would read on this limitation. For example, ¶[32-33] talk about setting up meetings and using these meeting locations as origin points however there is no teaching of interaction with a second mobile device nor do they indicate a presence of the user at the origin location (they are future origin points). ¶[179-181] talks about the user’s mobile device interacting with other devices, however these interactions are not used to determine an origin location (the origin location is already known and the interaction is not used to determine this point) and are not indicative of the user’s presence at an origin.  ¶[402-404] talks about the user’s mobile device interacting with other devices but again these interactions are not used to determine an origin location and are not indicative of the user’s presence at an origin. In searching applicant’s specification these were the only sections the examiner could locater which taught the user interacting with other users and/or devices however none of these interactions are used to determine both an origin location and indicate a presence of the user at the origin location. As such this limitation has been deemed now matter.
All rejected claims not explicitly addressed above that depend from the claims in question inherit said subject matter are also rejected as well under the same rationale.

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.


Claims 1, 9, 29, 33 and 35 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Leader (US 2013/0345961) in view of Johnson (US 2011/0246246) and Fang (US 2015/0356613).
With respect to claim 1 Leader teaches a data processing method implemented on a machine having at least one processor, storage, and a communication platform connected to a network, the method comprising: 
obtaining event information from a first mobile device of a user specifying an event associated with a destination location, a date value, and a time value indicating a date and time of the event (Leader Fig. 1 122c ¶[28, 29]);
determining, based on the origin location and the destination location, a route between the origin location and the destination location, and an estimated duration to travel from the origin location and the destination location (Leader Fig. 1 element 130 ¶[29, 30, 56]);
determining, based on the time value, the route, the mode of transportation, a plurality of tasks associated with the determined mode of transportation, and the estimated duration, a recommended time to depart the origin location in order to arrive at the destination location on the time value (Leader Fig. 1 element 150, 152 ¶[33, 38, 45, 56]), wherein each of the 
generating at least one graphical icon to be displayed on the mobile device, wherein the at least one graphical icon indicates the recommended time to depart to the user (Leader Fig. 1 element 150, 152 ¶[20, 33, 38, 45, 56]).  
Leader does not teach determining, an origin location of the user, from which travel to the event is to be initiated to reach to the destination location, based on an interaction of another user with a second mobile device, wherein the interaction indicates a presence of the user at the origin location;
Johnson teaches determining, an origin location of the user (Johnson ¶[9]), from which travel to the event is to be initiated to reach to the destination location (Johnson ¶[9]), based on an interaction of another user with a second mobile device, wherein the interaction indicates a presence of the user at the origin location (Johnson Fig. 4a-e ¶[9, 54, 74, 86, 96] specifically wherein Johnson indicates a rideshare system wherein a user can indicate their trip and searches for other who might also be leaving from the same origin to go on the trip). 
Thus as shown above Leader teaches a base invention of calculating a route from an origin to a destination. Johnson teaches a technique of determining an origin based on an interaction of another user with a second mobile device, wherein the interaction indicates a presence of the user at the origin location applicable to the base invention. One of ordinary skill in the art would have recognized that applying the known technique from Johnson to the base invention of Leader since it would have resulted in the predictable result of based on an interaction of another user with a second mobile device, wherein the interaction indicates a 
Although Leader does teach different modes of travel are included its calculations and further teaches means by which the system suggests different modes of transportations (See ¶[45, 56]) it is noted that it is not directly taught by Leader that the mode of transportation is selected based on the origin location and the destination location. In the example given by Leader, the suggestion to use public transportation (see ¶[45]) is based on there being traffic which could arguably be viewed as indirectly being based on the type origin location and the destination location. However, assuming arguendo and it is not, applicant has been provided with Fang (US 2015/0356613).
Fang teaches determining, based on a type of destination location, a mode of transportation (Fang Fig. 3a element 324, 326 ¶[22, 70-72]);
Thus as shown above Leader teaches a base invention of calculating a route of travel that takes into account different modes of transportation. Fang teaches a technique of determining, based on the origin location, and the destination location, a mode of transportation to travel from the origin location and the destination location applicable to the 

With respect to claim 29 Leader as modified by claim 1 teaches a non-transitory machine-readable medium having information recorded thereon, wherein the information, when read by the machine, causes the machine to perform the following: 
obtaining event information from a first mobile device of a user specifying an event associated with a destination location, a date value, and a time value indicating a date and time of the event (Leader Fig. 1 122c ¶[28, 29]);
determining, an origin location of the user, from which travel to the event is to be initiated to reach to the destination location, based on an interaction of another user with a second mobile device, wherein the interaction indicates a presence of the user at the origin location (Johnson Fig. 4a-e ¶[9, 54, 74, 86, 96]);

determining, based on a type of the destination location, a mode of transportation (Fang Fig. 3a element 324, 326 ¶[22, 70-72]);
determining, based on the time value, the route, the mode of transportation, a plurality of tasks associated with the determined mode of transportation, and the estimated duration, a recommended time to depart the origin location in order to arrive at the destination location on the time value, (Leader Fig. 1 element 150, 152 ¶[33, 38, 45, 56]) wherein each of the plurality of tasks is associated with a segment of the route (Leader Fig. 1 element 150, 152 ¶[33, 38, 45, 56]);
and generating at least one graphical icon to be displayed on the mobile device, wherein the at least one graphical icon indicates the recommended time to depart (Leader Fig. 1 element 150, 152 ¶[20, 33, 38, 45, 56]).  

With respect to claim 9, Leader as modified in claim 1 teaches a method comprising selecting the particular mode of transportation from among a plurality of available modes of transportation based upon matching the current location of the mobile computing device to a likely mode of transportation for that current location (Fang Fig. 3a element 324, 326 ¶[22, 70-72]). 



With respect to claim 35, Leader as modified in claim 1 teaches a method further comprising: identifying one or more other users travelling to the event; obtaining information related to a current location of the one or more other users; and determining the recommended time to depart for the user based on the obtained information (Johnson Fig. 4a-e ¶[9, 54, 74, 86, 96] wherein plans can be postponed for another time).  

Claims 2 and 4 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Leader (US 2013/0345961) in view of Johnson (US 2011/0246246) and Fang (US 2015/0356613) and further in view of Yach (US 2009/0036148).
With respect to claim 2, Leader as modified fails to disclose that which Yach teaches including a method comprising: periodically obtaining a current location value representing a current geographical location of the particular mobile computing device, and obtaining a current date-time value indicating a current date and time, obtaining, from the calendar database, a particular current event having a starting time earlier and an ending time later than the current date-time value; associating, in a record in in the user location history table, the current location value with event data representing the particular current event (Yach Fig. 4-6 ¶[3-5, 35-37]). 



With respect to claim 4, Leader as modified in claim 2 by Yach teaches a method comprising: obtaining, from a contact database associated with the particular mobile computing device, a plurality of addresses of entities; determining that the current location value is near to a particular address among the plurality of addresses; using the particular address as the origin location of the event in the calculating the route of travel (Yach Fig. 4-6 ¶[3-5, 35-37]). 

Claim 3 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Leader (US 2013/0345961) in view of Johnson (US 2011/0246246) and Fang (US 2015/0356613) and further in view of Bourne (US 2013/0231858).

With respect to claim 3, although Leader as modified in claim 1 does teach using interactions between users when determining the origin and destination of a trip, it is note immediately clear if these can be considered “check-in” locations. Assuming arguendo and the do not applicant has been provided with Bourne. 
Bourne teaches a method comprising: obtaining, from a social networking system having a user account that is associated with the particular mobile computing device, social graph data indicating one or more check-in locations of one or more friends of the user 
Thus as shown above Leader teaches a base invention of a system for determine an origin and destination for a travel route. Bourne teaches a technique of obtaining, from a social networking system having a user account that is associated with the particular mobile computing device, social graph data indicating one or more check-in locations of one or more friends of the user account; using the check-in locations of the one or more friends as part of determining the origin location of the event applicable to the base invention. One of ordinary skill in the art would have recognized that applying the known technique from Bourne to the base invention of Leader since it would have resulted in the predictable result of obtaining, from a social networking system having a user account that is associated with the particular mobile computing device, social graph data indicating one or more check-in locations of one or more friends of the user account; using the check-in locations of the one or more friends as part of determining the origin location of the event and would have improved the system by allowing the system to automatically determine potential routes that the user wishes to take and thus making the system more autonomous. Therefore it would have been obvious to one of ordinary skill in the art at the time of the invention to modify the device taught by Leader to apply the technique from the teachings of Bourne because the technique taught by Bourne was recognized as part of the ordinary capabilities of one skilled in the art and one of ordinary skill in the art would have been capable of applying this known technique to the known device taught by Leader that was ready for improvement and the results would have been predictable to one of ordinary skill in the art

Claim 5 rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Leader (US 2013/0345961) in view of Johnson (US 2011/0246246) and Fang (US 2015/0356613) and further in view of Calman (US 2013/0046624).

With respect to claim 5 Leader as modified in claim 1 is silent to a method comprising: determining that the origin location is associated with two or more candidate locations in a map system that is accessible to the server computer; based in part upon obtaining current date-time value indicating a current date and time, determining that a particular candidate location among the candidate locations is associated with a business premises that is closed; removing the particular candidate location from the candidate locations; using one of the other candidate locations as the origin location.
Calman teaches a method wherein store hours can be used to determine routes including future potential locations of a user (Calman ¶[94])
Thus as shown above Leader teaches a base invention of a system for determine an origin and destination for a travel route. Calman teaches a technique of determining that the origin location is associated with two or more candidate locations in a map system that is accessible to the server computer; determining that a particular candidate location among the candidate locations is associated with a business premises that is closed; removing the particular candidate location from the candidate locations; using one of the other candidate locations as the predicted location applicable to the base invention. One of ordinary skill in the art would have recognized that applying the known technique from Calman to the base invention of Leader since it would have resulted in the predictable result of determining that 

Claim 6 rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Leader (US 2013/0345961) in view of Johnson (US 2011/0246246) and Fang (US 2015/0356613) and further in view of Dufford (US 2014/0148970).

With respect to claim 6 Leader is silent to a method comprising: determining that the predicted location is associated with two or more candidate locations in a map system that is accessible to the server computer; based in part upon obtaining current date-time value indicating a current date and time, determining that a particular candidate location among the candidate locations is further than a specified proximity to the particular mobile computing 
Dufford teaches a method wherein a specified proximity to the particular mobile computing device can be used to determine routes including future potential locations of a user (Dufford ¶[13, 42-45])
Thus as shown above Leader teaches a base invention of a system for determine an origin and destination for a travel route. Dufford teaches a technique of determining that the predicted location is associated with two or more candidate locations in a map system that is accessible to the server computer; determining that a particular candidate location among the candidate locations is further than a specified proximity to the particular mobile computing device; removing the particular candidate location from the candidate locations; using one of the other candidate locations as the predicted location applicable to the base invention. One of ordinary skill in the art would have recognized that applying the known technique from Dufford to the base invention of Leader since it would have resulted in the predictable result of determining that the predicted location is associated with two or more candidate locations in a map system that is accessible to the server computer; determining that a particular candidate location among the candidate locations is further than a specified proximity to the particular mobile computing device; removing the particular candidate location from the candidate locations; using one of the other candidate locations as the predicted location and would have improved the system because it allows the system to use distance in determining future potential locations and makes the system more convenient by at providing information to the user regarding the trip. Therefore it would have been obvious to one of ordinary skill in the art 

Claim 7 rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Leader (US 2013/0345961) in view of Johnson (US 2011/0246246) and Fang (US 2015/0356613) and further in view of Gravino (US 9,008,888).
With respect to claim 7 Leader is silent to a method comprising: determining that the predicted location is associated with two or more candidate locations in a map system that is accessible to the server computer; determining that a brand associated with a particular candidate location among the two or more candidate locations matches a name value in the event record; using the particular candidate location as the predicted location.
Gravino teaches a method wherein a brand matches a name value in the event record is used to determine a navigation route Gravino (Col 1:37-51)
Thus as shown above Leader teaches a base invention of a system for determine an origin and destination for a travel route. Gravino teaches a technique of determining that the predicted location is associated with two or more candidate locations in a map system that is accessible to the server computer; determining that a brand associated with a particular candidate location among the two or more candidate locations matches a name value in the event record; using the particular candidate location as the predicted location applicable to the base invention. One of ordinary skill in the art would have recognized that applying the known 


Claim 8 rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Leader (US 2013/0345961) in view of Johnson (US 2011/0246246) and Fang (US 2015/0356613) and further in view of LaMarca (US 2014/0171052).
With respect to claim 8 Leader is silent to a method comprising: determining that the predicted location is associated with two or more candidate locations in a map system that is accessible to the server computer; determining that the particular mobile computing device has performed one or more tasks using an app installed on the particular mobile computing device 
LaMarca teaches a method wherein an app installed on the particular mobile computing device that is associated with a particular location in the event record and is used to determine a navigation route (LaMarca ¶[16, 23-24, 51-53, 57-59])
Thus as shown above Leader teaches a base invention of a system for determine an origin and destination for a travel route. LaMarca teaches a technique of determining that the particular mobile computing device has performed one or more tasks using an app installed on the particular mobile computing device that is associated with a particular candidate location among the two or more candidate locations; using the particular candidate location as the predicted location applicable to the base invention. One of ordinary skill in the art would have recognized that applying the known technique from LaMarca to the base invention of Leader since it would have resulted in the predictable result of determining that the particular mobile computing device has performed one or more tasks using an app installed on the particular mobile computing device that is associated with a particular candidate location among the two or more candidate locations; using the particular candidate location as the predicted location and would have improved the system because it allows the system to use apps installed on the device in determining potential future locations and makes the system more convenient by providing information to the user regarding the trip. Therefore it would have been obvious to one of ordinary skill in the art at the time of the invention to modify the device taught by Leader to apply the technique from the teachings of LaMarca because the technique taught by LaMarca was recognized as part of the ordinary capabilities of one skilled in the art and one of 

Claims 10 rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Leader (US 2013/0345961) in view of Johnson (US 2011/0246246) and Fang (US 2015/0356613) and further in view of Coughlin (US 2008/0167937).

With respect to claim 10, Coughlin teaches a method comprising receiving selection data specifying a selection of a new mode of transportation that is different than the particular mode of transportation; re-calculating an updated route of travel between the current location and the predicted location using the new mode of transportation; re-determining the recommended time to leave based upon the updated route of travel (Coughlin Fig. 15 ¶[157-165]). 
Thus as shown above Leader teaches a base invention of a system for determine an origin and destination for a travel route. Coughlin teaches a technique of receiving selection data specifying a selection of a new mode of transportation that is different than the particular mode of transportation; re-calculating an updated route of travel between the current location and the predicted location using the new mode of transportation; re-determining the recommended time to leave based upon the updated route of travel applicable to the base invention. One of ordinary skill in the art would have recognized that applying the known technique from Coughlin to the base invention of Leader since it would have resulted in the 

Claim 11, rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Leader (US 2013/0345961) in view of Johnson (US 2011/0246246) and Fang (US 2015/0356613) and further in view of Tuukkanen (US 2013/0253833).
With respect to claim 11, Tuukkanen teaches a method comprising calculating the route of travel between the current location and the predicted location based upon a plurality of different modes of transportation; causing displaying, in a user interface of the particular computing device, a plurality of different estimated duration of travel values each associated 
Thus as shown above Leader teaches a base invention of a system for determine an origin and destination for a travel route. Tuukkanen teaches a technique of calculating the route of travel between the current location and the predicted location based upon a plurality of different modes of transportation; causing displaying, in a user interface of the particular computing device, a plurality of different estimated duration of travel values each associated with a graphical icon representing one of the plurality of different modes of transportation applicable to the base invention. One of ordinary skill in the art would have recognized that applying the known technique from Tuukkanen to the base invention of Leader since it would have resulted in the predictable result of calculating the route of travel between the current location and the predicted location based upon a plurality of different modes of transportation; causing displaying, in a user interface of the particular computing device, a plurality of different estimated duration of travel values each associated with a graphical icon representing one of the plurality of different modes of transportation and would have improved the system because it provides more information to the user and allows the user to make better choices. Therefore it would have been obvious to one of ordinary skill in the art at the time of the invention to modify the device taught by Leader to apply the technique from the teachings of Tuukkanen because the technique taught by Tuukkanen was recognized as part of the ordinary capabilities of one skilled in the art and one of ordinary skill in the art would have been capable of applying this known technique to the known device taught by Leader that was ready for improvement and the results would have been predictable to one of ordinary skill in the art

Claim 36, rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Leader (US 2013/0345961) in view of Johnson (US 2011/0246246) and Fang (US 2015/0356613) and further in view of Brook (US 2012/0303390).

With respect to claim 36 Leader as modified in claim 1 does not teach a method further comprising: providing to the user, information related to at least one of the one or more other users, wherein an amount of information provided is determined based on a time-interval between the event a previous event.
Brook teaches a method comprising: providing to the user, information related to at least one of the one or more other users (Brook ¶[42, 45, 55]), wherein an amount of information provided is determined based on a time-interval between the event a previous event (Brook ¶[22, 40]). See specifically ¶[40] wherein the closeness of 2 individuals is determined based on their frequency of contact (note: equivalent to a time-interval between the event a previous event as described in applicant’s specification) and then this closeness is used to determine who to inform about certain events involving the individuals.
Thus as shown above Leader as modified in claim 1 teaches a base invention of a system for coordinating travel with multiple users. Brook teaches a technique of determining the closeness of different users based on frequency of contact and controlling what information is shared between the users applicable to the base invention. One of ordinary skill in the art would have recognized that applying the known technique from Brook to the base invention of Leader since it would have resulted in the predictable result of determining the closeness of 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JORDAN S FEI whose telephone number is (571)270-7767.  The examiner can normally be reached on 9-5 Monday-Thursday.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christian Chace can be reached on (571) 272-4190.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you 

/J.F./
Examiner, Art Unit 3665
/CHRISTIAN CHACE/Supervisory Patent Examiner, Art Unit 3665